DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

    Response to Amendments 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 9-10, 14-19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, US 2010/0141605, in view of Kim US 2013/0222416, and in further view of Grant, US 2008/0303782.

Regarding Claim 1, Kang (Figs. 1, 2, 7b) teaches a flexible display device (100), comprising:
a touch display panel (130) comprising at least one touch sensor (e.g., Multiple sensors 140; par. 0029);
a touch detector (Together, elements 140, 150) to detect a curved portion of the touch display panel and touch information corresponding to a touch applied to the touch display panel based on a sensing result from the at least one touch sensor (e.g., Flexible sensor 150 detects bend event; par. 0030);
a screen divider (160) to divide a display area of the touch display panel into a plurality of divided areas with respect to the curved portion and to define the divided areas as a display divided area and a non-display divided area, respectively, based on the touch information (e.g., Control unit 160 acts as a “screen divider” by displaying certain contents in the bended area; par. 0049.  Thus, as shown in Fig. 7b, the controller may display contents only on the side that is more bent by the user; par. 0057); and
(e.g., Display unit 120 may have a panel driver.  If it is an LCD, it must necessarily include a gate driver and data driver; par. 0028.  Sensor recognizing unit 161 may also be considered as part of the panel driver; par. 0035).

Kang does not teach the touch display panel configured to have a scroll shape; and a roller, the touch display panel configured to surround the roller 

However, Kim (Figs. 13A-13B) teaches the concept of a touch display panel having a scroll shape (e.g., Display 120 can be rolled up); and a roller (1310) surrounded by the touch display panel (e.g., In a rolled up position, body 1310 would be surrounded by display 120). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang with the above teachings of Kim.  Kim suggests that a rolled up display allows for user convenience to one who wishes a more compact way of handling the display. 

Kang in view of Kim does not teach the touch display panel being configured not to display an image at the non-display divided area when the non-display divided area is deactivated. 

(e.g., Open portion 102 displays images, while rolled-up portion is deactivated; par. 0024) .  In the combined invention, the non-display portion of Kang would be deactivated when detecting a bend event.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang in view of Kim with the above teachings of Grant.  Grant suggests that a rolled up display provides user convenience to one who wishes a more compact way of handling the display (par. 0024).  Moreover, deactivating the rolled up portion helps reduce power consumption (par. 0024). 

Regarding Claim 2, Kang in view of Kim and in further view of Grant teaches the device as claimed in claim 1.

Kang (Figs. 1, 2, 7b) further teaches wherein the touch information comprises at least one of an area of touches applied to the divided areas or a number of the touches applied to the divided areas (e.g., Touch sensor determines that user places two touches in Fig. 7a in state 73b.  These touches, along with the bend angle, divide the display into a display area on the left and a non-display area on the right; par. 0057.  Together, the number of touches along with the specific area where the user places the touches is considered “touch information”). 
Regarding Claim 3, Kang in view of Kim and in further view of Grant teaches the device as claimed in claim 1.

Kang (Figs. 1 and 7) further teaches wherein the screen divider (160) is to define: 
-one of the divided areas to which a touch of a relatively smaller area is applied as the display divided area, and
-another one of the divided areas to which a touch of a relatively greater area is applied as the non-display divided area (e.g., Shown in Fig. 7b in state 73b, the display side is the smaller side and the non-display side is the larger side; par. 0057).

Regarding Claim 4, Kang in view of Kim and in further view of Grant teaches the device as claimed in claim 2.

Kang (Figs. 1 and 7) further teaches wherein the screen divider (160) is to define: 
-one of the divided areas to which a relatively smaller number of touches is applied as the display divided area, and
-another one of the divided areas to which a relatively greater number of touches are applied as the non-display divided area (e.g., As shown in Fig. 7b in states 73a and 73b, the area with multiple touches is the non-display area and the area with no touches is the display area; par. 0057).

Regarding Claim 5, Kang in view of Kim and in further view of Grant teaches the device as claimed in claim 1. 
(Figs. 1 and 7) further teaches wherein the touch detector (140, 150) is to detect: 
-the curved portion based on the sensing result from the at least one touch sensor in a first sense period (e.g., Touch positions in state 73a determine which part of display is being bent; par. 0056-0057.  The time period when bending is sensed is considered a “first sense period”), and the touch information based on the sensing result from the at least one touch sensor in a second sensing period (e.g., Touch position of both touches determined before curved portion; par. 0056-0057.  The time period when touch is sensed is considered a “second sense period.”  Thus in Kang, the second period is before the first period).

Regarding Claim 9, Kang in view of Kim and in further view of Grant teaches the device as claimed in claim 1. 

Kang (Figs. 1 and 7) teaches further comprising:
-a plurality of touch sensors (e.g., Multiple sensors 140; par. 0029); 
-wherein the panel driver (par. 035) is to drive at least one of the touch sensors in the display divided and is to stop a driving operation of touch sensors in the non-display divided area (e.g., In area which is more bent, an image is shown whereas an image is not shown in the less bent portion; par. 0057).

Regarding Claim 10, Kang in view of Kim and in further view of Grant teaches the device as claimed in claim 1.

(Figs. 1 and 7) further teaches wherein:
-when the curved portion is substantially parallel to a data line of the touch display panel, the panel driver is to drive at least one of data lines in the display divided area and is to stop a driving operation of each of data lines in the non-display divided area (e.g., In area which is more bent, an image is shown whereas an image is not shown in the less bent portion; par. 0057.  The display device may be a liquid crystal display, which would have data lines; par. 0028.  If the bent portion is vertical, it would be parallel to the data lines and would intersect the all gate lines in the display).

Regarding Claim 14, Kang in view of Kim and in further view of Grant teaches the device as claimed in claim 1. 

Grant further teaches wherein:
a first image in the display divided area is smaller than a second image in an entire portion of the display area (e.g. Size of display window dependent on size of non-rolled up portion.  Thus, in an unrolled state, the display window would be adjusted accordingly; par. 0031).

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang in view of Grant, as applied to claim 1 above, with the above additional teachings of Grant.  Grant suggests that a resized display allows (par. 0031). 

Grant does not teach the first image has the same image ratio as the second image. 

However, it would have been obvious to try with a reasonable expectation of success for one with ordinary skill in the art before the effective filing date of the invention to maintain the same image ratio of the first image and second image. KSR v. Teleflex, US 550 U.S. 398.  The motivation would have been to maintain the same image quality in a rolled state and an unrolled state. 

Regarding Claim 15, Kang (Figs. 1, 2, 7b) teaches a flexible display device (100), comprising:
-a display panel (130) comprising at least one input sensor (e.g., Multiple sensors 140; par. 0029);
-a touch detector (Together, elements 140, 150) to detect a curved portion of the  display panel and input information corresponding to a sensing result from the at least one input sensor (e.g., Flexible sensor 150 detects bend event; par. 0030);
-a screen divider (160) to divide a display area of the touch display panel into a plurality of divided areas with respect to the curved portion and to define the divided areas as a display divided area and a non-display divided area, respectively, based on the input information (e.g., Control unit 160 acts as a “screen divider” by displaying certain contents in the bended area; par. 0049.  Thus, as shown in Fig. 7b, the controller may display contents on the side that is more bent by the user; par. 0057); and
-a panel driver to activate at least a portion of the display divided area and deactivate the non-display divided area (e.g., Display unit 120 may have a panel driver.  If it is an LCD, it must necessarily include a gate driver and data driver; par. 0028.  Sensor recognizing unit 161 may also be considered as part of the panel driver; par. 0035).

Kang does not teach the touch display panel configured to have a scroll shape; and a roller, the touch display panel configured to surround the roller 

However, Kim (Figs. 13A-13B) teaches the concept of a touch display panel having a scroll shape (e.g., Display 120 can be rolled up); and a roller (1310) surrounded by the touch display panel (e.g., In a rolled up position, body 1310 would be surrounded by display 120). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang with the above teachings of Kim.  Kim suggests that a rolled up display allows for user convenience to one who wishes a more compact way of handling the display. 




However, Grant (Fig. 1A) teaches the touch display panel being configured not to display an image at the non-display divided area when the non-display divided area is deactivated (e.g., Open portion 102 displays images, while rolled-up portion is deactivated; par. 0024) . In the combined invention, the non-display portion of Kang would be deactivated when detecting a bend event.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang in view of Kim with the above teachings of Grant.  Grant suggests that a rolled up display allows for user convenience to one who wishes a more compact way of handling the display (par. 0024).  Moreover, deactivating the rolled up portion helps reduce power consumption (par. 0024). 

Regarding Claim 16, Kang in view of Kim and in further view of Grant teaches the device as claimed in claim 15
.
Kang (Figs. 1, 2, 7b) further teaches wherein the input information comprises at least one of an area of inputs applied to the divided areas or a number of the inputs applied to the divided areas (e.g., Touch sensor determines that user places two touches in Fig. 7a in state 73b.  These touches, along with the bend angle, divide the display into a display area on the left and a non-display area on the right; par. 0057.  Together, the number of touches along with the specific area where the user places the touches is considered “touch information”). 

Regarding Claim 17, Kang in view of Kim and in further view of Grant teaches the device as claimed in claim 16.

Kang (Figs. 1 and 7) further teaches wherein the screen divider (160) is to define: 
-one of the divided areas to which a input of a relatively smaller area is applied as the display divided area, and
-another one of the divided areas to which a input of a relatively greater area is applied as the non-display divided area (e.g., Shown in Fig. 7b in state 73b, the display side is the smaller side and the non-display side is the larger side; par. 0057).

Regarding Claim 18, Kang in view of Kim and in further view of Grant teaches the device as claimed in claim 16

Kang (Figs. 1 and 7) further teaches wherein the screen divider (160) is to define: 
-one of the divided areas to which a relatively smaller number of inputs is applied as the display divided area, and
another one of the divided areas to which a relatively greater number of inputs are applied as the non-display divided area (e.g., As shown in Fig. 7b in states 73a and 73b, the area with multiple touches is the non-display area and the area with no touches is the display area; par. 0057).

Regarding Claim 19, Kang in view of Kim and in further view of Grant teaches the device as claimed in claim 15. 

Kang (Figs. 1 and 7) further teaches wherein the touch detector (140, 150) is to detect: 
-the curved portion based on the sensing result from the at least one input sensor in a first sense period (e.g., Touch positions in state 73a determine which part of display is being bent; par. 0056-0057.  The time period when bending is sensed is considered a “first sense period”), and the input information based on the sensing result from the at least one input sensor in a second sensing period (e.g., Touch position of both touches determined before curved portion; par. 0056-0057.  The time period when touch is sensed is considered a “second sense period.” Thus in Kang, the second period is before the first period). 

Regarding Claim 23, Kang in view of Kim and in further view of Grant teaches the device as claimed in claim 15. 

Kang (Figs. 1 and 7) teaches further comprising:
-a plurality of touch sensors (e.g., Multiple sensors 140; par. 0029); 
-wherein the panel driver (par. 035) is to drive at least one of the touch sensors in the display divided and is to stop a driving operation of touch sensors in the non-display (e.g., In area which is more bent, an image is shown whereas an image is not shown in the less bent portion; par. 0057).

Regarding Claim 24, Kang in view of Kim and in further view of Grant teaches the device as claimed in claim 15.

Kang (Figs. 1 and 7) further teaches wherein:
when the curved portion is substantially parallel to a data line of the touch display panel, the panel driver is to drive at least one of data lines in the display divided area and is to stop a driving operation of each of data lines in the non-display divided area (e.g., In area which is more bent, an image is shown whereas an image is not shown in the less bent portion; par. 0057.  The display device may be a liquid crystal display, which would have data lines; par. 0028.  If the bent portion is vertical, it would be parallel to the data lines and would intersect the all gate lines in the display). 

Regarding Claim 25, Kim in view of Kim and in further view of Grant teaches the device as claimed in claim 15.

Grant further teaches wherein:
a first image in the display divided area is smaller than a second image in an entire portion of the display area (e.g. Size of display window dependent on size of non-rolled up portion.  Thus, in an unrolled state, the display window would be adjusted accordingly; par. 0031).

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang in view of Kim and in further view of Grant with the above additional teachings of Grant.  Grant suggests that a resized display allows for the user to see the entire image on the unrolled portion rather than only part of the image (par. 0031). 

Grant does not teach the first image has the same image ratio as the second image.
 
However, it would have been obvious to try with a reasonable expectation of success for one with ordinary skill in the art before the effective filing date of the invention to maintain the same image ratio of the first image and second image. KSR v. Teleflex, US 550 U.S. 398.  The motivation would have been to maintain the same image quality in a rolled state and an unrolled state. 

Claims 6-7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kim and in further view of Grant, as applied to claim 5 above, and in further view of Jeong, US 2015/0116608.

Regarding Claim 6, Kang in view of Kim and in further view of Grant teaches the device as claimed in claim 5, but does not teach wherein the first sense period and the second sense period are included in a single frame.

However, Jeong (Fig. 9) teaches wherein the first sense period (Finger Touch period is considered a “first sense period”; par. 0079) and the second sense period (Flexible Touch period is considered a “second sense period”; par. 0078) are included in a single frame (par. 0080).  In the combined invention, Finger Touch period of Jeong would be equivalent to the first sense period of Kang, and the Flexible Touch period equivalent to the second sense period.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Kang in Kim and in further view of Grant with the above teachings of Jeong.  Jeong suggests that these teachings helps provide a timing framework for easy user manipulation of a flexible touch panel (par. 0008, 0077). 

Regarding Claim 7, Kang in view of Kim and in further view of Grant and in further view of Jeong teaches the device as claimed in claim 6.

Jeong (Fig. 9) further teaches wherein the first sense period is longer than the second sense period (e.g., Finger Touch period may be 5 ms, while flexible touch period may be 2.5 ms; par. 0078-0080).


Regarding Claim 20, Kang in view of Kim and in further view of Grant teaches the device as claimed in claim 19, but does not teach wherein the first sense period and the second sense period are included in a single frame.

However, Jeong (Fig. 9) teaches wherein the first sense period (finger touch period is considered a “first sense period”; par. 0079) and the second sense period (Flexible Touch period is considered a “second sense period”; par. 0078) are included in a single frame (par. 0080).  In the combined invention, the finger touch period of Jeong would be equivalent to the first sense period of Kang, and the Flexible Touch period equivalent to the second sense period.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Kang in view of Kim and in further view of Grant with the above teachings of Jeong.  Jeong suggests that these teachings helps provide a timing framework for easy user manipulation of a flexible touch panel (par. 0008). 

Regarding Claim 21, Kang in view of Kim and in further view of Grant and in further view of Jeong teaches the device as claimed in claim 20. 

(Fig. 9) further teaches wherein the first sense period is longer than the second sense period (e.g., Finger touch period may be 5 ms, while flexible touch period may be 2.5 ms; par. 0078-0080).

The same rationale used to combine Kang in view of Kim and in further view of Grant with Jeong stated in claim 20 applies here and will not be repeated. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kim and in further view of Grant, as applied to claim 1 above, and in further view of Scott, US 8,803,797.

Regarding Claim 11, Kang in view of Kim and in further view of Grant teaches the device as claimed in claim 1, but does not teach wherein the at least one touch sensor is a force sensor.

However, Scott teaches wherein the at least one touch sensor is a force sensor (e.g., Force sensor may be used; col. 7 lines 59-62).

Before the effecting filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang in view of Kim and in further view of Grant with the above features of Scott. Scott suggests that force sensors are well-known mechanism in the art to sense touch (col. 7 lines 59-62). 

Regarding Claim 12, Kang in view of Kim and in further view of Grant and in further view of Scott teaches the device as claimed in claim 11. 

Scott further teaches wherein the force sensor is at least one of a piezo sensor (e.g., Piezoelectric Sensor; col. 7 lines 59-62).

Before the effecting filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang in view of Kim and in further view of Grant with the above features of Scott. Scott suggests that piezoelectric force sensors are well-known mechanism in the art to sense touch (col. 7 lines 59-62). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kim and in further view of Grant, as applied to claim 1 above, and in further view of Oh, US 2016/0188142. 

Regarding Claim 13, Kang in view of Kim and in further view of Grant teaches the device as claimed in claim 1.

Kang (Figs. 1, 7) further teaches wherein the panel driver includes: 
-a gate driver connected to a gate line of the touch display panel (e.g., Liquid crystal displays must necessarily have gate drivers and gate lines; par. 0028);
-a data driver connected to a data line of the touch display panel (e.g., Liquid crystal displays must necessarily have data drivers and data lines; par. 0028); 
(161) connected to the touch sensing element (e.g., Sensor recognizing unit 161 drives the sensing elements; par. 0035);
-a timing controller (160); and
-a power supplier (120) to generate power for the driving operation of the touch display panel, the sensor driver, and the timing controller (e.g., Power supply 120 provides power to all circuit elements that are controlled by timing controller 160; par. 0027). 

Kang in view of Kim does not teach a timing controller to control a driving operation of the gate driver, the data driver, and the sensor driver based on a detected result from the touch detector.

However, Oh (Fig. 1) teaches a timing controller (40) to control a driving operation of the gate driver (20), the data driver (30), and the sensor driver (50) based on a detected result from the touch detector (60).  When combined with Kang, the detected result from the touch detector of Kang would result in the timing controller of Oh to control the gate driver, data driver and sensor driver.  Moreover, the power controller of Kang would supply power to the timing controller, gate driver and data driver of the combined invention.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang in view of Kim and in further view of Grant with . 

Claims 1, 8, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 2013/0222416, in view of Grant.  

It should be noted that claim 1 and 15 are being rejected a second time over Kim in view of view of Grant to allow for a rejection of claims 8 and 22 (below). 

Regarding Claim 1, Kim (Figs. 1, 7, 13) teaches a flexible display device (par. 0003), comprising:
-a touch display panel (120) comprising at least one touch sensor (e.g., Piezoelectric film sensors that convert a touch into an electric signal; par. 0046, 0048), the touch display panel having a scroll shape (e.g., Display 120 can take on a scroll shape); 
-a roller surrounded by the touch display panel (e.g., In a rolled up position, body 1310 would be surrounded by display 120); 
-a touch detector (130) to detect a curved portion of the touch display panel and touch information corresponding to a touch applied to the touch display panel based on a sensing result from the at least one touch sensor (e.g., Bend determining unit 130 is considered a “touch detector” that detects how much the display is curved based on signals from piezoelectric sensors; par. 0046.  User touch 710 determines where curved portion begins and ends in establishing the hierarchical display area; par. 0081);
(160) to divide a display area of the touch display panel into a plurality of divided areas with respect to the curved portion and to define the divided areas as a display divided area and a non-display divided area, respectively, based on the touch information (e.g., Based on user touch 710, a hierarchical display area is determined.  The area outside the hierarchical display area can be viewed as the non-display area since it is displaying virtual layers, not images; par. 0079, 0081). 

Kim does not teach a panel driver to activate at least a portion of the display divided area and deactivate the non-display divided area, the touch display panel being configured not to display an image at the non-display divided area when the non-display divided area is deactivated. 

However, Grant (Fig. 2) teaches a panel driver (202) to activate at least a portion of the display divided area and deactivate the non-display divided area, the touch display panel being configured not to display an image at the non-display divided area when the non-display divided area is deactivated (e.g., Open portion 102 displays images, while rolled-up portion is deactivated; par. 0024).  Applying this concept to Kim, the hierarchical display area of Kim would be deactivated.  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kim with the above teachings of Grant.  Grant suggests that the deactivated area provides helps save power by not displaying images.  

Regarding Claim 8, Kim in view of Grant teaches the device as claimed in claim 1.

Kim further teaches wherein:
-when the sensing result from the at least one touch sensor (e.g., Result from piezoelectric film sensor; par. 0046) has a value in a predetermined first range, the touch detector is to detect the touch information based on the sensing result (e.g., Piezoelectric film sensor provides a bending level to the bending determining unit.  Where the bend level does not reach or exceed a first curvature, the bending level is considered a “first predetermined range.”  Here, a mere touch is registered; par. 0046, 0079, 0083), and
-when the sensing result from the at least one touch sensor (e.g., Result from piezoelectric film sensor) has a value in a predetermined second range, the touch detector is to detect the curved portion based on the sensing result (e.g., When bending reaches the at least the first curvature but not the level of the second curvature, a curvature is detected such that virtual layers are accessible; par. 0084.  The bending level that results in the first curvature is considered a “second range”).

Regarding Claim 15, Kim (Figs. 1, 7, 13) teaches a flexible display device (par. 0003), comprising:
-a display panel (120) comprising at least one input sensor (e.g., Piezoelectric film sensors that convert a touch into an electric signal; par. 0046, 0048), the display panel having a scroll shape (e.g., Display 120 can take on a scroll shape); 
(e.g., In a rolled up position, body 1310 would be surrounded by display 120).
-a detector (130) to detect a curved portion of the display panel and input information corresponding to a sensing result from the at least one input sensor (e.g., Bend determining unit 130 is considered a “touch detector” that detects how much the display is curved based on signals from piezoelectric sensors; par. 0046.  User touch 710 determines where curved portion begins and ends in establishing the hierarchical display area; par. 0081);
-a screen divider (160) to divide a display area of the display panel into a plurality of divided areas with respect to the curved portion and to define the divided areas as a display divided area and a non-display divided area, respectively, based on the input information (e.g., Based on user touch 710, a hierarchical display area is determined.  The area outside the hierarchical display area can be viewed as the non-display area since it is displaying virtual layers, not images; par. 0079, 0081). 

Kim does not teach a panel driver to activate at least a portion of the display divided area and deactivate the non-display divided area, the touch display panel being configured not to display an image at the non-display divided area when the non-display divided area is deactivated. 

However, Grant (Fig. 2) teaches a panel driver (202) to activate at least a portion of the display divided area and deactivate the non-display divided area, the touch display panel being configured not to display an image at the non-display divided area when the (e.g., Open portion 102 displays images, while rolled-up portion is deactivated; par. 0024).  Applying this concept to Kim, the hierarchical display area of Kim would be deactivated.  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kim with the above teachings of Grant.  Grant suggests that the deactivated area provides helps save power by not displaying images.  

Regarding Claim 22, Kim in view of Grant teaches the device as claimed in claim 15. 

Kim further teaches wherein:
-when the sensing result from the at least one input sensor (e.g., Result from piezoelectric film sensor; par. 0046) has a value in a predetermined first range, the detector is to detect the input information based on the sensing result (e.g., Piezoelectric film sensor provides a bending level to the bending determining unit.  Where the bend level does not reach or exceed a first curvature, the bending level is considered a “first predetermined range.”  Here, a mere touch is registered; par. 0046, 0079, 0083), and
-when the sensing result from the at least one input sensor (e.g., Result from piezoelectric film sensor) has a value in a predetermined second range, the detector is to detect the curved portion based on the sensing result (e.g., When bending reaches the at least the first curvature but not the level of the second curvature, a curvature is detected such that virtual layers are accessible; par. 0084.  The bending level that results in the first curvature is considered a “second range”).

					Response to Arguments
Applicant' s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues that Kang and Kim do not teach the new limitations of claims 1 and 15, which were taken from previous claim 26.  As stated above, Grant teaches these limitations.  

For the above reasons, Examiner respectfully disagrees with Applicant. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        February 17, 2021